DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claim 1 and 3-11 are cancelled. 
	Claim 2 is amended.
	Claim 12-30 are new.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,12-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 2 recites “a yaw constraint” in lines 9 and 50 it is unclear if these are the same or different yaw constraints. For the purposes of examining they are considered to be the same.
Claim 20 recites “a yaw constraint” in lines 9 and 50 it is unclear if these are the same or different yaw constraints. For the purposes of examining they are considered to be the same.
Claims 12-20 are rejected based on the inherited deficiencies of claim 2.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2 and 12-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “determine at least one mobility metric of the joint based at least in part on a yaw-constrained computation of: at least one first quaternion based on the at least one first IMU sensor data and at least one second quaternion based on the at least one second IMU sensor data; wherein the at least one first quaternion is a representation relating an Earth coordinate frame to a coordinate frame of the at least one first IMU worn on the first member;  wherein the at least one second quaternion is a representation relating the Earth coordinate frame to a coordinate frame of the at least one second IMU worn on the second member;”, “determine the at least one mobility metric of the joint”, “wherein the inputting of the at least one first quaternion imposes a yaw constraint that reduces an uncertainty in: at least one first yaw axis value in the coordinate frame of the at least one first IMU and at least one second yaw axis value in the coordinate frame of the at least one second IMU;”, “input the at least one first IMU sensor data into a quaternion computation algorithm to compute the at least one first quaternion; input the at least one first quaternion and the at least one second IMU sensor data into the quaternion computation algorithm to compute the at least one second quaternion and input the at least one first quaternion and the at least one second quaternion into a calibration parameter algorithm to determine the at least one mobility metric of the joint;”, and “wherein the at least one mobility metric comprises at least one joint position and at least one joint angle based on: at least one first orientation and at least one first position of the at least one first IMU on the first member of the joint and at least one second orientation and at least one second position of the at least one second IMU on the second member of the joint” which are considered to be a mathematical algorithm which is considered to be a mathematical concept and thus an abstract idea. 
This judicial exception is not integrated into a practical application because the elements of “at least one processing device configured to”, “wherein the at least one processing device is configured to”, “by executing programming instructions that cause the at least one processing to” are considered to be generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The elements of “at least one first inertial measurement unit (IMU) is positioned on a first member of a joint;”, “at least one second inertial measurement unit (IMU) is positioned on a second member of the joint;”, “wherein the at least one first IMU and the at least one second IMU respectively output at least one first IMU sensor data and at least one second IMU sensor data;” “receive, from the at least one first the at least one first IMU sensor data;”, and “receive, from the at least one second the at least one second IMU sensor data” are considered data gathering steps required to use the correlation which do not add a meaningful limitation as they are insignificant extra-solution activity. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the elements of “at least one processing device configured to”, “wherein the at least one processing device is configured to”, “by executing programming instructions that cause the at least one processing to” are considered to be instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). the elements of “at least one first inertial measurement unit (IMU) is positioned on a first member of a joint;”, “at least one second inertial measurement unit (IMU) is positioned on a second member of the joint;”, “wherein the at least one first IMU and the at least one second IMU respectively output at least one first IMU sensor data and at least one second IMU sensor data;” “receive, from the at least one first the at least one first IMU sensor data;”, and “receive, from the at least one second the at least one second IMU sensor data” are considered to be generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
	The additional elements in claim 12-20 and 22-30 do not correct these deficiencies and are considered to suffer from the same issues. 

Prior Art
The claims are not rejected under the prior art of record. 

Examiner Note with regards to Prior Art of Record
Claims 2 is distinguished over the prior art of record based on the reasons below.
In claim 2, the claim differs from the closest prior arts of record, US-20170225033, US-20180052006, and US-20140278183, in that it fails to anticipate or render obvious determine at least one mobility metric of the joint based at least in part on a yaw-constrained computation of: at least one first quaternion based on the at least one first IMU sensor data and at least one second quaternion based on the at least one second IMU sensor data; wherein the at least one first quaternion is a representation relating an Earth coordinate frame to a coordinate frame of the at least one first IMU worn on the first member;  wherein the at least one second quaternion is a representation relating the Earth coordinate frame to a coordinate frame of the at least one second IMU worn on the second member;”, “determine the at least one mobility metric of the joint”, “wherein the inputting of the at least one first quaternion imposes a yaw constraint that reduces an uncertainty in: at least one first yaw axis value in the coordinate frame of the at least one first IMU and at least one second yaw axis value in the coordinate frame of the at least one second IMU;”, “input the at least one first IMU sensor data into a quaternion computation algorithm to compute the at least one first quaternion; input the at least one first quaternion and the at least one second IMU sensor data into the quaternion computation algorithm to compute the at least one second quaternion and input the at least one first quaternion and the at least one second quaternion into a calibration parameter algorithm to determine the at least one mobility metric of the joint;”, and “wherein the at least one mobility metric comprises at least one joint position and at least one joint angle based on: at least one first orientation and at least one first position of the at least one first IMU on the first member of the joint and at least one second orientation and at least one second position of the at least one second IMU on the second member of the joint” in combination with all the other limitations in the claim as claimed and defined by the applicant.

Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive. In regards to applicant’s 35 USC 101 arguments on pages 11-16 the examiner respectfully disagrees. In regards to the elements cited on pages 12-15 for the 2A Prong 1 test, the underlying principle of the 2019 Guidance is to base eligibility under the Prong 1 / Prong 2 test as well as the examples provided in the October 2019 Update: Subject Matter Eligibility not on previous court decisions. Further the elements fail under 2A Prong 1 test because the IMUs are considered to be executing data gathering steps required to use the correlation, simply attaching them to a first and second position on a joint is not considered to be a particular configuration. Further, in regards to the processor computation of the first and second quaternions, are considered to be generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. That the data is based on the IMU data of the joint is just generally linking the use of the judicial exception to a particular technological environment or field of use. In regards to the elements cited on pages 15-16 for the 2A Prong 2 test the examiner respectfully disagrees. None of the elements cited are considered alone or in an order combination to be significantly more for the reasons cited above. Specifically, a yaw constraint as claimed is simply a variable of the algorithm to constrain the results for accuracy, which is still a part of the abstract idea. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20120259431 A1 TERRAIN ADAPTIVE POWERED JOINT ORTHOSIS; US 20160324461 A1 System And Method For Measuring Body Joint Range Of Motion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/           Examiner, Art Unit 2865         

/ARLEEN M VAZQUEZ/           Supervisory Patent Examiner, Art Unit 2865 
08/26/2022